DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-17, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of matching consumers with consultants. This is shown in the recited representative functions of the independent claims— sending a request; identifying a list of matching consultants associated with said request, wherein said at least first consultant is identified as a matching consultant from the list of matching consultants, sending a notification to said at least first consultant to accept or decline the consultation request, establishing a communication session between said at least first client and said at least first consultant; and enabling said at least first client and said at least first consultant to communicate in real-time.

The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it recites collecting and analyzing information and related commercial relationships with service providers (i.e., consultants). Optimizing fulfillment of a request (e.g., identifying a list of consultants based on user’s preferences; selecting a consultant to match the user's needs and offering a communication session with said consultant) is also a longstanding economic practice.  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (observing user’s request data, evaluating them for matching with consultants, and judging whether said consultants would meet the user’s needs).  
	 
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computing devices, processor, memory - all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., inputting, identifying, sending, matching, transmitting).  
	
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., matching service providers with consumers).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (computing devices, processor, memory —see Specification ¶¶ 0020 describing these variously as standard examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and 
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain (US 20140337093).
Claim 1. Jain teaches computer-implemented methods to facilitating advising management, the method comprising: 
(a) enabling at least first computing device to send a request to a server [0005], [0140], 

(c) sending a notification from said server to enable said at least first consultant to accept or decline the consultation request [0056], 
(d) establishing a communication session between said at least first client through said first computing device and said at least first consultant through said second computing device [0144]; and 
(e) enabling said at least first client and said at least first consultant to communicate in real-time [0058]. 
Claim 2. Jain teaches said method further comprising enabling the first client to select at least one consultant from the list of matching consultants [0136]. 
Claim 3. Jain teaches said method, wherein the request comprises at least one of: a question, a topic of question, a subject matter, level of expertise of a consultant, and rating of a consultant [0142]. 
Claim 4. Jain teaches said method, wherein said at least first consultant is the first consultant from the list of matching consultants to accept the consultation request [0056]. 
Claim 5. Jain teaches said method, wherein the communication includes voice communication [0050]. 
Claim 7. Jain teaches said method, wherein geolocation technologies are used to identify the list of matching consultants [0090], [0093]. 
Claim 8. Jain teaches said method, further comprising enabling transfer of funds from a financial account of said at least first client to a financial account of said at least first consultant [0145]. 

System claims 9-13, 15 and 16 repeat the subject matter of method claims 1-5, 7 and 8, respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 1-5, 7 and 8, have been shown to be fully disclosed by the teachings of Jain in the above rejections of claims 1-5, 7 and 8, it is readily apparent that the system disclosed by Jain includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 1-5, 7 and 8, and incorporated herein.

Claim 17. Jain teaches said system wherein the one or more client computing device peripherals comprise at least one of or any combination of a client computing device microphone, a client computing device camera, client computing device speaker, and a client computing device keyboard, and wherein the one or more consultant computing device peripherals comprise at least one of or any combination of a consultant computing device microphone, a consultant computing device camera, a consultant computing device speaker, and a consultant computing device keyboard [0101], [0055]. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Freeland et al. (US 20160063448).
Claim 6. Jain teaches said method, wherein the request includes a duration for the communication session. 
Freeland et al. (Freeland) teaches a system and method for establishing an open communication channel between at least one client and at least one advisor wherein the client can select a particular duration for the session or communication [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to include that the request includes a duration for the communication session, as disclosed in Freeland, because it would advantageously allow to determine whether the client has enough funds to participate in a communication (or session) with the advisor for a particular duration of time at the advisor’s rate, as taught by Freeland [0042]. 

System claim 14 repeats the subject matter of method claim 6, as a set of apparatus elements rather than a series of steps. As the underlying processes of claim 6 have been shown to be fully disclosed by the teachings of Jain and Freeland in the above rejections of claim 6, it is readily apparent that the system disclosed by Jain and Freeland includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claim 6, and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20180115645 to Iyer discloses a system and method for intelligently connecting seekers to advisors and providing recorded or synthesized answers to the seekers. The method includes receiving a topic of interest from a seeker and retrieving a plurality of advisors relevant to the topic of interest from a database of advisors, filtering the plurality of advisors based on ratings associated with each of the advisors related to the topic of interest based on a plurality of criteria specified by the seeker or on a machine learning based ranking of the advisors for the given topic, sorting the plurality of advisors based on a plurality of criteria specified by the seeker; displaying the plurality of advisors based on the topic of interest and ratings of each advisor, establishing a call between the seeker and an advisor. The advisor is selected based on the ratings of the advisor and the plurality of criteria specified by the seeker or selected by the seeker from a ranked result set or chosen automatically based on the seeker's preference using an optimum call routing method.

(II) US 20130208085 to Marion et al. discloses a system and method for providing a platform for customer to select a jewelry consultant. The customer provides one or more desired criteria for the jewelry consultant. For example, the customer might indicate that he wishes to meet with a female jewelry consultant. In matching the customer with a jewelry consultant, request handling system 604 would take into account the customer's desired criteria and match the customer with the first available jewelry consultant having the desired criteria traits.
In some embodiments, the customer may review a plurality of profiles (e.g., of available consultants) and select a consultant based on the profiles. 

(III) US 20170316470 to Proctor et al. discloses a consultant booking and tracking system to enable the selling and delivering of professional services, consulting, training and technical support and enable a user to request a session with a consultant for the application from within the application. The code insert is configured to connect the user to the consultant. The code insert is configured to track the duration of the session. The method also includes charging the user for the session based on the duration. The user interface includes an area where a budget can be set. In this example, the user interface 1600 includes an editable text box where the number of hours can be set.

(IV) US 20140143141 to Kumar discloses a computer-implemented method for expert advisors to provide one-on-one phone call or chat advice services through unique empowered independent agents to consumers wherein the user can submit Scheduled Requests where the user is requesting a specific time and call duration. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/           Primary Examiner, Art Unit 3625